DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 08/05/2020. The applicant does not submit an Information Disclosure Statement. The applicant does not claim Foreign priority. The applicant claims Domestic priority to a provisional application filed on 04/13/2017. The applicant has an expired application filed on 04/13/2018. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "about" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Da Deppo US 2017/0200335 in view of Smith US 2016/025911.
1. A control system for a power running board assembly for vehicles, comprising: 
at least one door transceiver operable to monitor a respective vehicle door status switch and transmit a signal when door status changes; (Da Deppo paragraph 0010 discloses, “a method is provided for activating a device for an automotive vehicle in which a gesture sensor supported by the vehicle monitors for a gesture.”) and (Smith paragraph 0014 teaches, “In some embodiments, the data comprises door opened/closed status information originating from door electronics that does not incorporate any wireless sensors to detect door opened/closed status.”)
at least one battery powering said at least one door transceiver; (Da Deppo paragraph 0034 discloses, “and a power supply 214 (such as a battery).”)
at least one receiver operable to receive said signal and send an acknowledgement to said at least one door transceiver that said signal is received; (Da Deppo paragraph 0034 discloses, “The transceiver circuitry 210 includes receiver circuitry and transmitter circuitry, the receiver circuitry demodulating and decoding received RF signals to derive information and to provide the information to the controller or processor 206 to provide functions requested from the key fob 200.”) and 
wherein another signal is transmitted by said at least one door transceiver when vehicle door status changes to save battery power. (Da Deppo paragraph 0038 discloses, “The controller 206 can, for example, utilize the motion or lack of motion detected signal from the movement sensor 216 to place the key fob 200 in a sleep mode when no motion is detected for a predetermined time period. The predetermined time period during which no motion is detected that could trigger the sleep mode could be a predetermined period of time or a software configurable value.”)
	Da Deppo discloses a method and system of verifying user intent in activation of a device in a vehicle. Da Deppo does not disclose status of a vehicle door open or closed. Smith teaches of the status of a vehicle door open or closed. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Smith et.al. into the invention of Da Deppo. Such incorporation is motivated by the need to ensure accurate awareness of the door before issuing a command.
As per claim 2, The control system of claim 1, wherein said door status switch is monitored in a low power sleep mode (Da Deppo paragraph 0038 discloses, “The controller 206 can, for example, utilize the motion or lack of motion detected signal from the movement sensor 216 to place the key fob 200 in a sleep mode when no motion is detected for a predetermined time period. The predetermined time period during which no motion is detected that could trigger the sleep mode could be a predetermined period of time or a software configurable value.”)
As per claim 3, The control system of claim 1, wherein said at least one battery is a coin cell battery and said transmit/acknowledgment prevents constant drain on said at least one battery. (Da Deppo paragraph 0034 discloses, “and a power supply 214 (such as a battery).”) and (Da Deppo paragraph 0038 discloses, “The controller 206 can, for example, utilize the motion or lack of motion detected signal from the movement sensor 216 to place the key fob 200 in a sleep mode when no motion is detected for a predetermined time period. The predetermined time period during which no motion is detected that could trigger the sleep mode could be a predetermined period of time or a software configurable value.”)
As per claim 4, The control system of claim 1, wherein redundant transmissions are not used. (Da Deppo paragraph 0037 discloses, “The fob 200 may also be configured so that the fob controller 206 may be capable of switching between one or more UHF channels. As such, the fob controller 206 may be capable of transmitting a response signal across multiple UHF channels. By transmitting the response signal across multiple UHF channels, the fob controller 206 may ensure accurate communication between the fob 200 and the vehicle transceiver 110.”)
As per claim 5, The control system of claim 1, wherein said at least one door transceiver monitors said vehicle door status switch and transmits said signal to said receiver when a vehicle door is open. (Da Deppo paragraph 0046 discloses, “In this way, a standalone system is provided that could be used to selectively activate a device in or on the vehicle by detecting the presence of the user, providing a perceivable system response indicating the system is monitoring for confirmation of activation,”)
As per claim 6, The control system of claim 5, wherein said at least one door transceiver does not re-transmit said signal the entire time said door is open once said acknowledgment is received. (Da Deppo paragraph 0047 discloses, “The verification method described above for the presence-type detection system could be used for signaling verification of intent by the user, or a second predetermined motion could be made to do this.”)
As per claim 7, The control system of claim 5, wherein if said acknowledgement is not received by said transceiver, re-transmitting of said signal is delayed a predetermined amount of time. (Da Deppo paragraph 0045 discloses, “If the activation of the device is for a secured portion of the vehicle, such as a locked door, then an initial or continual polling for an authorizing device (using, for example, LF/RFID) such as the typical unlock signal may be utilized. In such secured situations, the device may only be operable if at some or various points in time, the authorizing device is detected by the system.”)
As per claim 8, The control system of claim 1, wherein said at least one door transceiver monitors said vehicle door status switch and transmits said signal to said receiver when a vehicle door is closed. (Da Deppo paragraph 0046 discloses, “a standalone system is provided that could be used to selectively activate a device in or on the vehicle by detecting the presence of the user, providing a perceivable system response indicating the system is monitoring for confirmation of activation, and further detecting an intent of the user to activate the device.” And paragraph 0005 discloses, “and are typically used to operate (open/close) a door of a motor vehicle”) and (Smith paragraph 0017 teaches, “According to certain embodiments, the step of electronically obtaining can include obtaining the door status information via a pre-existing connector of the vehicle.”)
As per claim 9, The control system of claim 1, wherein the door status change is open door or closed door. (Da Deppo paragraph 0026 discloses, “notify the vehicle user that a vehicle event has occurred (e.g., activation of the vehicle security system), confirm that an instruction has been received from the key fobs 200, or that an action initiated by key fob 200 has been completed.”) and (Smith paragraph 0017 teaches, “According to certain embodiments, the step of electronically obtaining can include obtaining the door status information via a pre-existing connector of the vehicle.”)
As per claim 10, The control system of claim 1, wherein the control system is a radio frequency control system using wireless signals. (Da Deppo paragraph 0023 discloses, “a wireless vehicle communication system 100 is shown. The system 100 comprises a vehicle 102 including a vehicle transceiver module 110 having an antenna 104 communicating with a mobile electronic user device 200, which here is shown and described as a key fob.”)
As per claim 11, The control system of claim 1, further comprising a retractable power running board, wherein said retractable power running board is automatically retracted if said receiver does not receive another signal from said transceiver after a predetermined period of time. (Smith paragraph 0003 teaches, “Some retractable vehicle steps are automated, where a powered drive system automatically deploys and retracts the running board, such as when a door on the step-side of the car is opened and closed, respectively. Automated retractable running boards”)
As per claim 12, The control system of claim 1, further comprising at least one power running board assembly operably mounted to a driver side and a passenger side of said vehicle, 
wherein said control system deploys a running board of said power running board assembly on the driver or passenger side when a vehicle door on that same side is open, (Smith paragraphs 0053, paragraph 0070, and paragraph 0078) and 
wherein said control system retracts a running board of said power running board assembly on the driver or passenger side when a vehicle door on that same side of said vehicle is closed. (Smith paragraphs 0053, paragraph 0070, and paragraph 0078)
As per claim 13, The control system of claim 12, further comprising at least one sensor operably coupled to said vehicle adjacent a driver side door and passenger side door to detect said door status change of either of said driver side or passenger side doors. (Smith paragraph 0052 teaches, “provide outputs to the controller 210 indicate the state of the drivers and/or passenger side doors.”)
As per claim 14, The control system of claim 12, further comprising at least one motor on each of said power running board assemblies to deploy/retract said running board depending on said monitored door status change. (Smith paragraph 0085 teaches, “The drive unit 308 can include a motor 330 drivingly connected to a coupling 332, which can include a torque limiter and/or appropriate gear system, for example. The motor 330 responds to the control signals received from the step controller 306 to act through the coupling 332 to cause the linkage 309 to move, thereby effectuating movement of the stepping deck 310 to the extended or retracted position, as desired.”)
As per claim 15, The control system of claim 14, further comprising at least one drive link operably coupled to the vehicle and driven by said at least one motor, and at least one idler link operably coupled to the vehicle and caused to deploy/retract by at least one torsion bar operably coupled to said at least one drive link and at least one idler link. (Smith paragraph 0088 teaches, “The depicted retractable vehicle step system 400 generally comprises a powered step mechanism 420 and an idler step mechanism 440, both of which are connected to a stepping deck 460.”)
As per claim 16, The control system of claim 14, wherein motor current draw is operably monitored to determine how much torque to be exerted by said at least one motor when said running board is being deployed or retracted. (Smith paragraph 0085 teaches, “The drive unit 308 can include a motor 330 drivingly connected to a coupling 332, which can include a torque limiter and/or appropriate gear system, for example.”)
As per claim 17, The control system of claim 16, wherein power is removed from said at least one motor when said motor current draw is above a predetermined limit to provide object detection and stop deployment/retraction of said running board. (Da Deppo paragraph 0031 discloses, “couples a sensor electrode to an operating voltage at a predefined frequency and evaluates at least one of a current or voltage profile to detect a change in the capacitance of the sensor electrode with respect to ground.”)
As per claim 18, A process for deploying and retracting a power running board assembly for vehicles, comprising: 
providing at least one door transceiver operable to monitor vehicle door status and transmit a signal when door status open/closed changes; (Smith paragraph 0014 teaches, “In some embodiments, the data comprises door opened/closed status information originating from door electronics that does not incorporate any wireless sensors to detect door opened/closed status.”)
providing a receiver operable to receive the door transceiver signal and send an acknowledgement to the door transceiver; (Da Deppo paragraph 0028 discloses, “The transceiver circuitry 116 includes receiver circuitry 122 and transmitter circuitry 120 for bi-directional communications. The receiver circuitry 122 demodulates and decodes received RF signals from the key fob 200, while the transmitter provides RF codes to the key fob 200, as described below.”)
providing at least one linkage assembly operably connected to the vehicle and including a retractable running board that extends to be a step and retracts for stowage depending on the transceiver's signal of door status changes; (Smith paragraph 0037 teaches, “FIGS. 1A-1B illustrate one illustrative example of a retractable running-board step assist 100 attached to an underside of a vehicle 110, in retracted (FIG. 1A) and deployed (FIG. 1B) positions. The step assist 100 can be mounted to any type of motor vehicle suitable for accommodating a step assist, including light duty and heavy duty trucks, sport utility vehicles, vans, sedans, hatchbacks, etc.” and Smith paragraph 0070)
transmitting a signal from the door transceiver to the receiver when door status changes; (Smith paragraph 0070 teaches, “the other part may be positioned on the door frame, such that opening and closing the door is usable to detect door opening and closing due to the resulting change in proximity of the two parts of the sensor. The door subsystem 312 provides a “door ajar” signal to the bus 320 in some embodiments.”)
sending an acknowledgement signal of receipt of the door transceiver's signal back to the door transceiver; (Da Deppo paragraph 0007 discloses, “Disclosed herein are improvements to such systems in order to better confirm or verify the intent of the user to perform a particular activation of a device.”)
energizing a motor of the power running board assembly to extend or retract the running board depending on the door status change signal. (Smith paragraph 0009 teaches, “The system can further include a motor operably coupled to the support member and capable of effectuating movement of the stepping member from the retracted position to the deployed position.”)
As per claim 19, The process of claim 18, further comprising a safety control sequence including removing power to the motor when there is a current spike to stop extend/retract motion of the running board assembly. (Smith paragraph 0080 teaches, “If the voltage drops below a threshold amount (e.g., less than two thirds of the normal power supply voltage such as 8 volts for a 12 volt battery), and/or no CAN message is received for a threshold period of time (e.g., at least 5 minutes), the vehicle interface 304 can enter a sleep mode.”)
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Da Deppo US 2017/0200335 in view of Smith US 2016/025911 in view of Parolari US 6,950,968.
20. A control system integrated with a power running board assembly for vehicles, comprising: 
at least one door transceiver operable to monitor a respective vehicle door status switch in a low power sleep mode and to transmit a wireless signal when door status changes; (Smith paragraph 0014 teaches, “In some embodiments, the data comprises door opened/closed status information originating from door electronics that does not incorporate any wireless sensors to detect door opened/closed status.”)
at least one battery powering said at least one door transceiver; (Smith paragraph 0086 teaches, “As shown, power can be provided to the step system 300 from a vehicle battery or other existing power source 319.”)
at least one receiver operable to receive said signal and send an acknowledgement wireless signal to said at least one door transceiver that said wireless signal was received; (Da Deppo paragraph 0003 discloses, “Remote vehicle entry transmitters/receivers, for example, are used for locking and unlocking a vehicle door, unlatching a trunk latch, starting the vehicle, or activating or deactivating an alarm system equipped on the vehicle.” And paragraph 0007 discloses, “Disclosed herein are improvements to such systems in order to better confirm or verify the intent of the user to perform a particular activation of a device.”)
at least one deployable/retractable running board operably coupled to at least one first link and at least one second link; (Smith paragraph 0009 teaches, “The system can further include a motor operably coupled to the support member and capable of effectuating movement of the stepping member from the retracted position to the deployed position.”) and 
at least one motor operably coupled to at least one of said first and second links to deploy/retract said first and second links to cause said running board to extend and retract between a deployed position and a retracted position; (Smith paragraph 0009 teaches, “The system can further include a motor operably coupled to the support member and capable of effectuating movement of the stepping member from the retracted position to the deployed position.”)
wherein another signal is transmitted by said at least one door transceiver only when vehicle door status changes to save battery power, or, if said acknowledgement signal is not received by said at least one door transceiver, wherein if said acknowledgement signal is not received by said transceiver, the signal from the door transceiver is re-transmitted to said receiver after a delay of about 100 to 200 milliseconds. (Parolari Col 3 lines 33 – 36)
Da Deppo discloses a method and system of verifying user intent in activation of a device in a vehicle. Da Deppo does not disclose a delay time. Parolari teaches of identifying a delay time frame whilst operating open and closing a door. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Parolari et.al. into the invention of Da Deppo. Such incorporation is motivated by the need to ensure accurate awareness of the door command.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666